ALITO, Circuit Judge,
dissenting.
It is undisputed that ERISA was meant to govern the National Hockey League’s pension plan. The majority, however, relying on what it forthrightly describes as a “ ‘mechanical’ ” application of the Princess Lida doctrine,1 has prevented the plan’s beneficiaries from seeking to enforce some of their ERISA rights. Instead, the majority in effect holds that the beneficiaries must rely entirely on Canadian law. I do not believe that the Princess Lida doctrine dictates such a result.
The Princess Lida doctrine was developed to prevent conflicts between courts in this country. In Princess Lida itself, the Court observed that “[t]he doctrine is necessary to the harmonious cooperation of federal and state tribunals.” 305 U.S. 456, 466, 59 S.Ct. 275, 280, 83 L.Ed. 285 (1939). See also United States v. Bank of New York & Trust Co., 296 U.S. 463, 477-78, 56 S.Ct. 343, 347-48, 80 L.Ed. 331 (1936); Penn Gen. Casualty Co. v. Pennsylvania, 294 U.S. 189, 195, 55 S.Ct. 386, 389, 79 L.Ed. 850 (1935). When the doctrine is applied in that context, federal statutory rights are not eradicated.
The majority in this case has applied the Princess Lida doctrine in an entirely different context and in doing so has abrogated federal statutory rights. Neither the majority nor the appellants have cited any precedent supporting such a result.2
The appellants contend that the loss of the plaintiffs’ ERISA rights is insignificant because Canadian law “provides protections similar to those provided by U.S. law.” Appellants’ brief at 25. In my view, however, it makes no difference whether Canadian law is similar to or even in some sense better than ERISA. What matters is that Congress wanted ERISA to govern the NHL pension plan, but the majority has frustrated the implementation of that intent.
I think that the district court’s approach is preferable to a mechanical application of the Princess Lida doctrine. The district *180court proposed to retain jurisdiction and adjudicate the plaintiffs’ ERISA claims but to monitor developments in the Canadian litigation and address any real conflicts concerning the administration of the plan if they arose. See Dailey v. National Hockey League, 780 F.Supp. 262, 268 (D.N.J.1991). This approach accommodates the principle of comity underlying the Princess Lida doctrine without sacrificing the plaintiffs’ ERISA rights.3 Because I agree with the district court’s decision, I respectfully dissent.4

. Majority at 176, quoting PPG Indus., Inc. v. Continental Oil Co., 478 F.2d 674, 677 (5th Cir.1973).


. In support of the proposition that the Princess Lida doctrine applies to conflicts between an American court and a foreign court, the majority cites one case, Chesley v. Union Carbide Corp., 927 F.2d 60, 66 (2d Cir.1991), but I believe that Chesley is very different from the piesent case.
Chesley grew out of the release of a toxic chemical from a pesticide plant in Bhopal, India, that resulted in thousands of deaths and injuries. Suits against Union Carbide were filed in India and in this country, but the suits in this country, which were consolidated in the Southern District of New York, were dismissed on the ground of forum non conveniens. Id. at 61. After the Indian litigation was settled and the settlement funds were placed under the supervision of the Supreme Court of India, the attorneys who had filed suit in this country moved in the Southern District of New York for attorneys’ fees and expenses. The district court dismissed these claims, and the court of appeals affirmed. The court of appeals held that the prior forum non conveniens dismissal did not automatically preclude the district court from exercising ancillary jurisdiction but that exercise of such jurisdiction would have constituted an abuse of discretion because it would have interfered with the supervision of the settlement fund by the Supreme Court of India. It was in this context that the court of appeals stated that the Princess Lida doctrine applies to "requested interference by American courts with a res under the jurisdiction of a foreign court.” Id. at 66.
In my view, the holding in Chesley means that a district court, in determining whether to exercise ancillary or “supplemental” jurisdiction (28 U.S.C. § 1367 (West Supp.1992)), should carefully consider whether doing so would interfere with a foreign court’s jurisdiction over a res. I do not believe that Chesley stands for the proposition that the Princess Lida doctrine automatically dictates dismissal of an action in a United States court even if the result will be the loss of important federal statutory rights.


. As the majority notes (Majority at 177 n. 4), after this appeal was argued, the Canadian trial court issued a decision granting much of the relief that the plaintiffs in this case requested. Because this decision has been appealed and accordingly may be reversed in whole or part, I agree with the majority and with both sides that the Canadian trial court decision does not fundamentally alter the question' before us.


. In addition to refusing dismissal based on the Princess Lida doctrine, the district court also refused to dismiss on the ground of forum non conveniens. Applying the standards set out in Piper Aircraft Co. v. Reyno, 454 U.S. 235, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981), and related decisions of this court, I would sustain the district court’s decision on the forum non conve-niens question.